In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of the motion of respondent, James Conrad, to quash subpoena or alternatively to stay discovery of James Conrad, and the motion of respondent, Attorney General Lee Fisher, to stay discovery pending a decision on motion to dismiss,
IT IS ORDERED by the court that the motions to stay discovery be, and are hereby, granted, effective December 12, 1994.
F.E. Sweeney and Pfeifer, JJ., dissent.